       Case 2:20-cv-00179-SRW Document 1 Filed 03/12/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE OF ALABAMA
                             NORTHERN DIVISION

DEMETRIA COLENIAN,
                                                                                                     P      S
            Plaintiff,
                                                                                            iL?If37- CouRT
v.                                                              Case No.           ,_   9      '1;CI.    A LA
                                                                 CS) ao ei
                                                                         )
                                                                                                IAL
                                                                DEMAND FOR JURY T
WESLEY GARDENS RETIREMENT
COMMUNITY,INC.;

            Defendant.

                                       COMPLAINT

                                  Jurisdiction and Venue

1.   This is a suit for violation of Title VII ofthe Civil Rights Act of 1964 et seq.

2.   Thejurisdiction ofthis Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343 and 28 U.S.C.

     §§ 2201 and 2202.

3.   The unlawful employment practices and acts of retaliation about which the Plaintiff ,

     Demetria Coleman,complains were committed within Montgomery County, Alabama.

                                    Conditions Precedent

4.   All conditions precedent to the filing ofthis lawsuit have been met.

5.   The Plaintifffiled an EEOC Charge against the Defendant within the time required by law.

     See Exhibit A, attached.

6.   The Plaintiff has filed this lawsuit within 90 days of receipt of the Notice of Rights issued

     by the EEOC in connection with her Charge. See Exhibit B,attached.
         Case 2:20-cv-00179-SRW Document 1 Filed 03/12/20 Page 2 of 5



                                             Parties

7.    The Plaintiff, Demetria Coleman,is a female resident of Montgomery County, Alabama.

8.    The Defendant, Wesley Gardens Retirement Community, Inc. was, at all material times,

      Plaintiffs employer and an entity subject to suit in the State of Alabama.



                                         COUNT ONE

                                 Title VII of the Civil Rights Act

                      Sexual Harassment - Hostile Work Environment

9.    The Plaintiff was hired by the Defendant on or about October 11, 2016 and was employed

      by the Defendant until her termination on or about April 8, 2019.

10.   At all material times, Gordon Robertson was a paying resident living in the assisted living

      community owned and operated by the Defendant and in which the Plaintiff was employed.

11.   At all material times, Nettie Bly was employed by the Defendant as its Director of Nursing

      in the subject facility.

12.   At all material times, Tandra Williams was employed by the Defendant as its Assistant

      Director ofNursing in the subject facility.

13.   At all material times,Linda Marshall was employed by the Defendant as an acting supervisor

      in the subject facility.

14.   At all material times, Randy Allen was employed by the Defendant as its Administrator of

      the subject facility.

15.   During the course ofthe Plaintiffs employment,she was subjected to a sexually hostile work

      environment because of her sex, female, which included sufficiently severe and pervasive


                                                2
          Case 2:20-cv-00179-SRW Document 1 Filed 03/12/20 Page 3 of 5



        offensive and unwelcome conduct such as to alter the conditions of her employment and

        create an abusive environment.

16.     During the course ofPlaintiffs employment,she was the target ofunwelcome and offensive,

        sexually charged conduct by Robertson which included repeated and numerous sexually

        charged comments and propositions, as well as unwanted physical groping ofthe Plaintiffs

        breasts and buttocks, which Plaintiff rebuffed..

17.     The Plaintiff reported Robertson's sexually harassing conduct on multiple occasions,

        including to Bly, Williams, Marshall and Allen, most recently on or about March 21,2019

        and April 3, 2019.

18.     The Defendant failed to adequately address the Plaintiffs complaints ofsexual harassment

        and the sexual harassment continued.

19.     The above-described wrongful conduct on the part of the Defendant constitutes creation

        and/or allowance ofa sexually hostile work environment in violation ofthe Plaintiffs rights

        under Title VII ofthe Civil Rights Act of 1964, et seq.

      WHEREFORE,PREMISES CONSIDERED,Plaintiff respectfully requests the entry of

judgment against the Defendant for violation of Title VII of the Civil Rights Act of 1964 et seq.,

pursuant to an Order by which the Court:

                              (a)     awards compensatory damages for mental anguish;

                              (b)     awards punitive damages;

                              (c)     awards that relief which is fair, reasonable and just;

                              (d)     awards a reasonable attorney's fee; and

                              (e)     taxes costs against the defendant.


                                                3
          Case 2:20-cv-00179-SRW Document 1 Filed 03/12/20 Page 4 of 5



                                          COUNT TWO

                                 Title VII of the Civil Rights Act

                                            Retaliation

20.     The Plaintiffadopts by reference each and every paragraph set forth above as iffully set forth

        herein.

21.     The Plaintiffs complaints to the Defendant's management team regarding the sexually

        hostile work environment constitute protected activity under Title VII ofthe Civil Rights Act

        of 1964, et seq.

22.     On or about April 8,2019,the Defendant terminated the Plaintiffs employment.

23.     The Defendant's termination ofthe Plaintiff was in retaliation for the Plaintiffs reporting

        ofthe sexually hostile work environrnent.

24.     The Defendant's termination of the Plaintiffs employment violated the Plaintiffs rights

        under Title VII ofthe Civil Rights Act of 1964, et seq.


      WHEREFORE,PREMISES CONSIDERED,Plaintiff respectfully requests the entry of

judgment against the Defendant for violation of Title VII of the Civil Rights Act of 1964 et seq.,

pursuant to an Order by which the Court:

                              (a)      awards compensatory damages for mental anguish;

                              (b)      awards back pay, plus interest;

                              (c)      awards reinstatement or front pay;

                              (d)      awards punitive damages;

                              (e)      awards that relief which is fair, reasonable and just;



                                                  4
         Case 2:20-cv-00179-SRW Document 1 Filed 03/12/20 Page 5 of 5



                            (f)      awards a reasonable attorneys fee; and

                            (g)      taxes costs against the defendant.

                Plaintiff requests a trial by stru       n all is         triable.



                                             Adam P. Morel
                                             ATTORNEY FOR PLAINTIFF


OF COUNSEL:

LAW OFFICES OF ADAM MOREL,P.C.
512 Montgomery Highway, Suite 512
Birmingham, AL 35216
Telephone: (205)252-8841
Facsimile: (205)822-6197
Email:       adam@morellawfirm.com



PLEASE SERVE DEFENDANT VIA CERTIFIED MAIL
AT THE FOLLOWING ADDRESS:

Wesley Gardens Retirement Community, Inc.
c/o Michael D. Giles, Registered Agent
1520 Cooper Hill Road
Birmingham, AL 35210-2303
